PALMER, J.
We affirm the trial court’s summary denial of appellant’s motion to correct illegal sentence. We certify, however, as we did in Hersey v. State, 831 So.2d 679 (Fla. 5th DCA 2002), the question of whether the enactment of Chapter 02-210, Laws of *1264Florida, retroactively cured the single subject violation of Chapter 99-188, Laws of Florida. We further acknowledge that the Second District has certified conflict with our decision in Hersey. See Green v. State, 839 So.2d 748 (Fla. 2d DCA 2003)(holding that Chapter 02-212 cannot be applied retroactively, for to do so would violate the ex post facto clauses of the United States and Florida constitutions).
AFFIRMED.
SHARP, W., and PETERSON, JJ., concur.